DISMISS and Opinion Filed October 20, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00031-CV

                        DRISTI SHRESTHA, Appellant

                                        V.

                 ENYA HERNANDEZ GONZALEZ, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-02805-E

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns

      Seeking to appeal the trial court’s interlocutory summary judgment that

granted Enya Gonzalez’s amended bill of review and set aside a no-answer default

judgment against Gonzalez in a personal injury suit, Dristi Shrestha has filed a

petition for permissive appeal. We deny the petition and dismiss the appeal for want

of jurisdiction. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(f); TEX. R. APP.
P. 42.3(a); Workers’ Comp. Sol. v. Tex. Health, L.L.C., No. 05-15-01504-CV, 2016

WL 945571, at *1 (Tex. App.—Dallas Mar. 14, 2016, no pet.) (mem. op.).




                                        /Robert D. Burns, III/
                                        ROBERT D. BURNS, III
                                        CHIEF JUSTICE


210031F.P05




                                      –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

DRISTI SHRESTHA, Appellant                  On Appeal from the County Court at
                                            Law No. 5, Dallas County, Texas
No. 05-21-00031-CV         V.               Trial Court Cause No. CC-19-02805-
                                            E.
ENYA HERNANDEZ GONZALEZ,                    Opinion delivered by Chief Justice
Appellee                                    Burns, Justices Molberg and Smith
                                            participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellee Enya Hernandez Gonzalez recover her costs, if
any, of this appeal from appellant Dristi Shrestha.


Judgment entered October 20, 2021.




                                      –3–